Action to recover damages for wrongful death. Order denying plaintiff’s motion to examine the defendant before trial reversed on the law and the facts, with $10 costs and disbursements, and the motion granted; the examination to proceed on five days’ notice at Special Term, Part 2, Kings County. The denial of plain*791tiff’s application was improvident under settled authority. {Buehler v. Bush, 200 App. Div. 206; Storm v. Gait, 212 App. Div. 829; Middleton v. Boardman, 240 N. Y. 552; Weiner v. Hass, Ine., 158 Mise. 181.) Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.